 



Exhibit 10.16

(BRUNSWICK LOGO) [c83280c8328000.gif]

2004 BRUNSWICK PERFORMANCE PLAN (BPP)

              Purpose   Reward achievement of annual goals.
 
            Eligibility   Key managers and above identified on an individual
basis.
 
            Performance Period   Fiscal year.
 
            Participation Level   Pro rata participation in first year of
eligibility. Full participation in subsequent years.
 
            Target Incentives   Sum of target incentive opportunity as a percent
of salary times average salary for the year for all eligible participants.
 
            Performance Measures   Funding for Corporate employees is based:

  Ø   75% on Corporate Brunswick Value Added (BVA) — BVA defined as profits
after-tax; reduced for cost of capital charge (capital to include working, fixed
and other assets; cost of capital will include debt and equity), and    

  Ø   25% on Earnings Per Share (EPS).    
 
                Funding for Division employees is based:

  Ø   75% on Division BVA, and    

  Ø   25% on Division Operating Margin.    
 
           
Performance Levels:
           
Ø Threshold
  Ø   Minimum performance level supporting the funding of any variable incentive
pay. Thresholds to be determined for each Division individually.    
 
           
Ø Target
  Ø   Agreed upon performance level, typically tied to profit plan for the year.
   
 
           
Ø Stretch
  Ø   Performance necessary to support funding of twice target level.    
 
            Funding Review
and Approval   The following steps will be taken to review and approve funding:
 
           

  Ø   CFO will review actual results quarterly to evaluate established accruals.
   
 
           

  Ø   CEO will review performance at end of performance period and recommend
funding to Human Resource and Compensation Committee.    
 
           

  Ø   Committee will review and approve funding.    
 
            Maximum Funding   None
 
            Individual Awards   Individual awards will be determined on a
discretionary basis using evaluation of individual performance for the
performance period, target incentive as a percent of salary and actual salary
received for the performance period.
 
                Individuals must be employed through end of performance period
to receive an award, except those terminating due to death or permanent and
total disability will be eligible to receive awards.
 
            Timing of Award
Payments   As soon as practical after financial results are confirmed and
appropriate approvals are obtained.

Nothing contained in these materials constitutes or is intended to create a
promise of an individual incentive award or a contract of continued employment.
Employment is at-will and may be terminated by either the employee or
Corporation for any reason at any time.

